Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Hognaland (WO 2015/193278 A1) and Itoh (US 10,486,902 B2) are considered to be the closest prior art to the instant invention.  Hognaland teaches one motor associated with each of the first and second sets of wheels and configured to operate independently of each other, but does not teach two motors associated with each of the first and second sets of wheels and configured to operate independently.  While it is considered obvious to duplicate the motors of Hognaland (in view of Itoh as explained in the prior art rejection of claim 1 in the Office Action of 2/8/2021), it would not have been obvious to make the duplicate motors operate independently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN SNELTING/Primary Examiner, Art Unit 3652